DETAILED ACTION
Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the amendment filed 05/10/2021.
Claims 1, 4, and 6-10 have been amended, claim 11 has been canceled, and claims 12-18 have been added.
In light of applicant’s amendment, previous claim rejections under 35 USC 112(a) and 35 USC 112(b) with respect to claim 10 have been withdrawn. 
Claims 1-10 and 12-18 are pending with claims 1 and 10 as independent claims.
This action is made Final.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim does not fall within at least one of the four categories of patent eligible subject matter because the system claim comprises instructions appear to be implemented by an accessibility server. However, there is no description in the claim and/or the specification indicates that the system and/or the accessibility server comprise any executing hardware and/or computer-readable 

Allowable Subject Matter
Claims 1-9 are allowable.
The following is an examiner’s statement of reasons for allowance: the prior art used in the Non-Final rejection, dated 11/10/2020, and recently cited references listed in form 892 do not teach at least steps A and B of claim 1. Thus, claim 1 is allowable. Dependent claims 2-9 are allowable at least based on their dependency on claim 1.

Response to Arguments
Applicant's arguments filed 05/10/2021 have been fully considered but they are not persuasive.
Argument: “Applicant has amended claim 10 to recite that the recited accessibility server is operable to insert, download, convert, add, optionally add, and cause opening. The Applicant submits that the accessibility server 303 is adequately described in the specification. See, e.g., FIGs. 3-4 and page 11, line 8, to page 12, line 25, of the specification.”
Response: the specification, page 11, line 15-18, recites, “Server 303 includes at least software for performing conversion of documents from non-accessible form to an accessible form, and a database containing records of previously converted documents and their parameters.” Furthermore, figs. 3-4 are not clear whether the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




/AHAMED I NAZAR/Examiner, Art Unit 2178                                                                                                                                                                                                        08/10/2021

/SHAHID K KHAN/Examiner, Art Unit 2178